                           Case 3:14-cv-02346-JCS Document 532 Filed 02/02/21 Page 1 of 3



                     1   JENNIFER S. ROMANO (SBN 195953)
                         jromano@crowell.com
                     2   ANDREW HOLMER (SBN 268864)
                         aholmer@crowell.com
                     3   CROWELL & MORING LLP
                         515 South Flower Street, 40th Floor
                     4   Los Angeles, California 90071
                         Telephone: (213) 622-4750
                     5   Facsimile: (213) 622-2690

                     6   THOMAS F. KOEGEL (SBN 125852)
                         tkoegel@crowell.com
                     7   NATHANIEL P. BUALAT (SBN 226917)
                         nbualat@crowell.com
                     8   CROWELL & MORING LLP
                         3 Embarcadero Center, 26th Floor
                     9   San Francisco, California 94111
                         Telephone: 415.986.2800
                10       Facsimile: 415.986.2827

                11       APRIL N. ROSS (admitted pro hac vice)
                         aross@crowell.com
                12       CROWELL & MORING LLP
                         1001 Pennsylvania Avenue, N.W.
                13       Washington, D.C. 20004-2595
                         Telephone: (202) 624-2500
                14       Facsimile: (202) 628-5116

                15       Attorneys for Defendant
                         UNITED BEHAVIORAL HEALTH
                16

                17                                     UNITED STATES DISTRICT COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA
                18                                        SAN FRANCISCO DIVISION

                19

                20        DAVID WIT, et al.,                         Case No. 14-cv-02346 JCS
                                                                     Related Case No. 14-cv-05337 JCS
                21                              Plaintiffs,
                                                                     NOTICE OF APPEAL
                22                v.
                                                                     Hon. Joseph C. Spero
                23        UNITED BEHAVIORAL HEALTH,

                24                              Defendant.

                25

                26

                27

                28
  C ROWELL
& M ORI NG LLP
ATTO RNEY S AT LAW                                                                                     NOTICE OF APPEAL;
                                                                                 CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                         SFACTIVE-905971541.1
                           Case 3:14-cv-02346-JCS Document 532 Filed 02/02/21 Page 2 of 3



                     1    GARY ALEXANDER, et al.,
                     2                          Plaintiffs,
                     3            v.
                     4
                          UNITED BEHAVIORAL HEALTH,
                     5
                                                Defendant.
                     6

                     7

                     8

                     9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
  C ROWELL                                                                                      NOTICE OF APPEAL;
& M ORI NG LLP
ATTO RNEY S AT LAW
                                                                          CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS

                         SFACTIVE-905971541.1
                           Case 3:14-cv-02346-JCS Document 532 Filed 02/02/21 Page 3 of 3



                     1                                       NOTICE OF APPEAL

                     2           Pursuant to 28 U.S.C. §§ 1291 and 1292(a)(1), Banuelos v. Constr. Laborers’ Tr. Funds,

                     3   382 F.3d 897 (9th Cir. 2004), and Federal Rule of Appellate Procedure 4(a), notice is hereby

                     4   given this 2nd day of February, 2021, that United Behavioral Health (“UBH”) appeals to the

                     5   United States Court of Appeals for the Ninth Circuit from (1) the Final Judgment (ECF No. 531)

                     6   entered on February 1, 2021, together with all other orders and rulings adverse to UBH in these

                     7   consolidated cases, including but not limited to: (2) the Remedies Order (ECF No. 491) entered

                     8   on November 3, 2020, (3) the Order denying UBH’s motion to dismiss in Wit v. UBH (ECF No.

                     9   63) entered on November 20, 2014; (4) the Order denying UBH’s motion to dismiss in Alexander

                10       v. UBH (No. 14-cv-5337, ECF No. 42) entered on April 7, 2015; (5) the Order granting Plaintiffs’

                11       motion for class certification (ECF No. 174) entered on September 19, 2016; (6) the Order

                12       denying UBH’s motion to for leave to file a motion for reconsideration (ECF No. 181) entered on

                13       October 12, 2016; (7) the Order granting in part and denying in part UBH’s motion for summary

                14       judgment (ECF No. 286) entered on August 14, 2017; (8) the Findings of Fact and Conclusions of

                15       Law (ECF No. 413) entered on February 28, 2019; (9) the Further Findings of Fact and

                16       Conclusions of Law (ECF No. 469) entered on August 6, 2020; and (10) the Order granting in

                17       part and denying in part UBH’s motion for class decertification (ECF No. 490) entered on

                18       November 3, 2020.

                19

                20        Dated: February 2, 2021                  CROWELL & MORING LLP

                21

                22                                                 By:      /s/ Jennifer S. Romano
                                                                         Jennifer S. Romano
                23
                                                                         Attorneys for Defendant
                24                                                       UNITED BEHAVIORAL HEALTH
                25

                26

                27

                28
  C ROWELL                                                                                                    NOTICE OF APPEAL;
& M ORI NG LLP
ATTO RNEY S AT LAW
                                                                         -1-            CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS

                         SFACTIVE-905971541.1
